Citation Nr: 0118639	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $900.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Roanoke, Virginia.  


FINDINGS OF FACT

1.  On April 2, 1965, the veteran was awarded VA pension 
benefits effective December 17, 1964; she was informed 
numerous times throughout the years that this award was based 
on her reported income, and that she was to notify the RO 
immediately if there was any change in income.  

2.  In April 2000, the RO retroactively terminated the 
veteran's pension benefits effective June 1999, due to an 
increase in Social Security Administration (SSA) benefits.  

3.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.  

4.  The veteran was at fault in the creation of the 
overpayment in question.  

5.  The veteran's source of income consists solely of SSA 
benefits; it may cause undue hardship to require repayment of 
the debt in the amount of $900.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $900 would be against equity and 
good conscience and, therefore, may be waived.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran was awarded 
VA pension benefits on April 2, 1965, effective December 17, 
1964.  The veteran was informed numerous times in the 1970s, 
1980s, and 1990s that she must notify the VA of any change in 
her income.  (The Board notes that, in January 1981, the 
veteran's payment was reduced to $60 a month, due to the fact 
that she resides in a VA domiciliary, which was increased to 
$90 a month effective March 1990.)  Specifically, award 
letters dated in December 1986, March 1987, December 1987, 
December 1990, January 1990, January 1991, January 1992, 
December 1993, December 1994, March 1995, February 1996, 
December 1996, January 1998, and December 1998 (all with 
attached VA Form 21-8768) informed the veteran that her award 
was based on her reported income which consisted almost 
entirely of SSA benefits, and that she was to notify the RO 
immediately if there was any change in income or medical 
expenses. 

A report of contact with the veteran's social worker dated 
January 2000 indicates that, starting in May 1999, the 
veteran began receiving a significantly increased social 
security check.  The RO proposed to reduce the veteran's 
benefits in a January 2000 letter.  Thereafter, in April 
2000, the RO retroactively reduced the veteran's improved 
pension benefits effective June 1, 1999, because of this 
increase in income, and such action created an overpayment of 
$900.  

In May 2000, the RO received a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in July 2000, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that the veteran was at fault in the 
creation of the debt, and that failure to collect the debt 
would not result in unjust enrichment.  

The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to creation of 
the overpayment at issue.  The Board, after an independent 
review of the record, concurs with this determination.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  

However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).
 
With regard to these elements, the Board finds that the 
veteran was at some fault in the creation of the debt.  In 
this regard, the Board points out that, as noted above, the 
veteran had been informed numerous times throughout the years 
that her award was based on her reported income, and that she 
was to notify the RO immediately if there was any change in 
income.  However, the veteran failed to inform the RO in a 
timely manner that in June 1999 her SSA benefits 
significantly increased.  In fact this additional income was 
reported initially by a social worker, not the veteran.

That said, the record also reflects that the veteran has 
suffered from a psychiatric disorder for many years.  The 
Board is of the opinion that the veteran's medical condition 
certainly qualifies as a mitigating factor that limits some 
of her fault in the creation of this debt. 

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities. According to a FSR, received in May 2000, the 
veteran's net income was $810 per month, and her monthly 
expenses were about $800 per month.  The veteran indicated 
that she had no savings, and no assets.  

The Board realizes that these recent figures suggest that the 
veteran's monthly income does slightly outweigh her expenses.  
However, recognizing that she is now on a fixed income 
consisting solely of SSA benefits, the Board is of the 
opinion that collection of the debt may cause undue financial 
hardship to the veteran.  Further, in the Board's judgment 
the circumstances in this case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's right to collect the debt charged to her.  
Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $900 is in order.  38 U.S.C.A. 
§ 5302(a) (West 1991 & 2000); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $900 is granted.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

 

